DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2022.
Applicant’s election without traverse of claims 10-18 in the reply filed on 7/21/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 12/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  change “a specified sub-band” in line 2 to “the sub-band” and “the post-SINR values of RBs of the sub-band” in line 2 to “the post-SINR value for each RB”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “the neurons” in line 2 to “neurons of the multilayer perceptron NN”.  Appropriate correction is required.
Claim(s) 14 is/are objected to because of the following informalities:  change “wherein preprocessing” in line 1 to “wherein the preprocessing” and “the post-SINR values” in lines 2-4 to “the post-SINR value for each RB” and indicate what “RB” stands for.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “the weights” in line 3 to “weights”.  Appropriate correction is required.
Claim(s) 18 is/are objected to because of the following informalities:  it is suggested to change “the operations are performed” in line 1 to “the calculate, the determine and the encode are performed”.  Appropriate correction is required.

Allowable Subject Matter
Claims 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “determine, using a neural network (NN) and the post-SINR value as input to the NN, a label for each of a plurality of channel quality indicators (CQIs) that indicates probability of choosing a respective CQI of the plurality of CQIs; and encode a transmission that indicates the CQI of the plurality of CQIs associated with the label having the highest value” of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180365975 by Xu et al. discloses machine learning and training using CSI as input and a label associated with CSI; 
“A Channel Quality Indicator (CQI) Prediction Scheme Using Feed Forward Neural Network (FF-NN) technique for MU-MIMO LTE System” by Abdulhasan et al. discloses a CQI prediction scheme that calculates a CQI from post processing SINR; and
“Machine Learning Based Link Adaptation Method for MIMO System” by Dong et al. discloses link adaptation using neural network, post-SINR, match probability of a CQI, training a neural network using SINRs as input and outputting a CQI.
This application is in condition for allowance except for the following formal matters: 
See claim objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476